Coke, J.
—The appeal bond in this case hears date and was filed about ninety days after the adjournment of the term of the court, when judgment was rendered and notice of appeal was given.
The statute regulating appeals provides, that a party intending to appeal shall give notice of his intention during the term, and shall file an appeal bond within twenty days after the adjournment of the court. (O. & W. Dig., Arts. 548, 549; Paschal’s Dig., Art. 1491, Note 583.)
In Burr v. Lewis, 6 Tex., 76, it has been held to be indispensably necessary, in order to confer jurisdiction on this court by appeal, that these two requirements of the statute shall he complied with, and that an appeal is not perfected, and that consequently the jurisdiction of the court does not attach, unless the appeal bond is filed within twenty days after the term, although notice- of the appeal has been properly given. It is said there that neither of these requirements of the statute alone is sufficient, but that both must concur, otherwise this court has and can entertain no jurisdiction over the case.
We are satisfied of the correctness of the ruling of the court in that case, and regard it as decisive of this.
*59This case has heen submitted on its merits, and no motion made to dismiss the appeal. H no 'question of jurisdiction were involved, it might well he held that all errors and irregularities committed in taking the appeal had been waived. But consent cannot confer jurisdiction.
We are of opinion that the case is not legally before us for revision,_ and that it should be dismissed.
Ordered accordingly.